Citation Nr: 0126241	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-24 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 RO decision that denied 
service connection for PTSD.  In July 1999, the Board 
remanded the veteran's claim for additional evidentiary 
development.


FINDINGS OF FACT

During service the veteran did not engage in combat, and 
there is no credible supporting evidence that stressors for 
PTSD occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from November 1963 to November 1965.  His service personnel 
records show he served about 3 1/2 months in Vietnam, from mid 
August 1965 to late November 1965.  While he was trained as a 
light weapons infantryman, his service personnel records show 
that while in Vietnam he performed duties of a wireman.  
Records indicate that he served with B Company, First 
Battalion, 5th Cavalry, 1st Cavalry Division.  His service 
decorations included the Vietnam Service Medal, a 
sharpshooter (rifle M-14) decoration, and a marksman (rifle) 
decoration.  His service personnel records do not show 
receipt of the Combat Infantryman Badge or other combat 
decorations, and the service records do not otherwise show he 
participated in combat.

The veteran's service medical records show that on medical 
history forms for a March 1962 pre-induction examination and 
a November 1963 induction examination, the veteran gave a 
history of being nervous.  However, at both examinations the 
psychiatric system was normal on clinical evaluation.  In 
April 1964, he was seen with complaints of trouble breathing 
and palpitations, and it was felt this was a functional 
problem.  On a medical history form for the November 1965 
separation examination, the veteran denied a history of 
nervous problems; the separation examination noted the 
psychiatric system was normal on clinical evaluation.

In May 1966, the veteran claimed service connection for a 
nervous condition.

At an August 1966 VA psychiatric examination, it was noted 
the veteran had complained of nervous problems when examined 
for service.  The veteran said that during his service in 
Vietnam, from August to November 1965, he served in combat; 
he said he was not nervous during the combat but was after 
the combat.  He said that right after service his private 
doctor gave him medication for nervousness.  Following 
current examination, the diagnosis was anxiety reaction.

Service connection for an anxiety reaction was denied by the 
RO in October 1966.

VA medical records from December 1992 show the veteran was 
treated for substance abuse.  He was also referred for 
evaluation of possible PTSD.

In January 1993, the veteran filed his current claim for 
service connection for PTSD.  He said he was in the infantry 
in Vietnam.  He noted he had been referred by a VA substance 
abuse treatment program for evaluation of PTSD.  

In January 1993, the RO requested that the veteran provide 
information regarding his service assignments and alleged 
stressors.  

In March 1993, the veteran sent correspondence in which he 
wrote that he had served in Vietnam but was not told where he 
was most of the time.  He recalled participating in major 
battles and had several vaguely described incidents.  

The veteran had a VA psychiatric examination in June 1993.  
He stated that he was in Vietnam for 9 months, was a radio 
operator, and was in combat but could not remember specific 
incidents.  A history of alcoholism was noted.  Following 
current examination, the diagnoses were anxiety disorder with 
depressive features, not otherwise specified; and a history 
of alcohol abuse.  The examiner specifically indicated that 
PTSD was not demonstrated.

The veteran underwent another VA psychiatric examination in 
July 1997.  He could not recall his exact dates of service in 
Vietnam but said it was sometime from 1964 to November 1965, 
for 9 to 11 months.  He indicated that he had been a radio 
telephone operator in the infantry and that he caught enemy 
sniper fire in his duties involving setting up phone lines.  
His actual service decorations were noted, and he also told 
the examiner that he received a Combat Infantryman Badge.  
However, the examining VA psychiatrist reviewed the veteran's 
personnel records and noted that the veteran actually served 
in Vietnam for only 3 1/2  months at most, instead of for 9 to 
11 months.  The examiner also questioned the likelihood of 
the veteran having received the Combat Infantryman Badge as 
well as the veteran's statements that he had been wounded by 
shrapnel in minor ways on two occasions.  As stressors, the 
veteran reported seeing a dead friend's body, climbing over 
dead bodies, being in combat, shooting people, firing 
grenades, being injured by grenade fragments, and handling 
dead bodies.  The examiner noted that the veteran was not 
very specific about these events.  The examiner also noted 
that, contrary to the veteran's account, he had not been 
awarded service connection for a chronic nervous condition at 
a zero percent disability rating.  The veteran indicated that 
he had received a compensation and pension examination in 
"1970" after he first applied for service connection for a 
nervous condition, and had been treated once a week for a 
year in New Jersey in 1986.  He also described becoming 
alcoholic and undergoing detoxification on several occasions 
from 1981 to 1994.  He complained of nightmares and poor 
sleep, attributable to the loss of two friends in service.  
He also described being angry and nervous.  The veteran was 
found to meet the diagnostic criteria for PTSD, having been 
subject to life threatening experiences in Vietnam and now 
having symptoms such as nightmares, reminders, hyperarousal 
such as poor sleep and anxiety, and avoidance such as 
withdrawal and social isolation.  The examining VA 
psychiatrist concluded that the veteran had PTSD and 
alcoholism secondary to PTSD.

In November 1998, the RO requested the veteran to specify his 
service stresors for PTSD, and he was provided with a Stress 
Incident Description guide to help him do this.  The veteran 
did not respond.

In July 1999, the Board remanded the case for further 
development, including attempting to verify stressors through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to have the veteran identify post-service 
treatment records so that the RO could obtain them, and to 
have him undergo another VA examination to verify the 
diagnosis of PTSD.

The RO corresponded with the veteran in September 1999, 
requesting that he provide a detailed written account of his 
alleged in-service stressors, as well as the names and 
addresses of any medical providers who had treated him for a 
psychiatric disorder since his service (medical records 
release forms for his completion were provided).  The RO 
reiterated this request for information from the veteran in 
November 1999 correspondence.  In December 1999, the RO again 
requested that the veteran provide a detailed written account 
of his alleged service stressors.  The veteran replied in 
January 2000 that he had no more evidence to add to his 
previous information.

In March 2000, the RO wrote to the USASCRUR, included 
documents relevant to stressors for PTSD, and asked the 
USASCRUR to attempt to verify the veteran's claimed service 
stressors.   In December 2000, the RO sent the USASCRUR a 
follow-up letter regarding verification of stressors.  In 
January 2001, the USASCRUR responded, indicating that 
stressors could not be effectively researched because 
insufficient stressor information (specific dates, locations, 
names) had not been provided.

The veteran underwent a VA PTSD examination in April 2001.  
The diagnoses included PTSD, major depression, and alcohol 
dependence.  The examiner noted that the veteran had been 
sent numerous requests to provide detailed stressor 
information but he had not done so; the examiner encouraged 
the veteran to do so.

II.  Analysis

The veteran claims service connection for PTSD.  Through 
discussions in the rating decision, the statement of the 
case, supplemental statements of the case, a Board remand, 
and numerous items of correspondence, the veteran has been 
notified of the evidence needed to substantiate his claim.  
Medical records have been obtained to the extent they have 
been adequately identified by the veteran, and VA 
examinations have been provided.  As will be discussed below, 
the crucial point in this case is verification of service 
stressors, and the RO and Board have made repeated efforts to 
develop evidence on such matter.  The Board is satisfied that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

The veteran has been diagnosed as having PTSD related to 
service.  However, service connection also requires 
verification of service stressors for PTSD.  The veteran's 
Army service included service in Vietnam for about 3 1/2 months 
as a wireman, and he received no decorations indicating 
combat service.  While the veteran alleges combat service, 
his service records do not show it, and he has submitted no 
other proof that he participated in combat.  The Board 
concludes that the veteran did not have combat service.  
VAOPGCPREC 12-99.  

Since the veteran did not engage in combat, his claimed 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Fossie v. West, 12 Vet.App. 1 (1998); Cohen v. 
Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994).  The veteran has submitted no independent evidence to 
verify service stressors.  The VA has repeatedly (before and 
after a Board remand) asked him to provide detailed 
information to permit verification of stressors through the 
USASCRUR, but he has not provided the information.  As a 
result, the USASCRUR has indicated it is unable to attempt 
verification of alleged stressors.  The duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  
As pointed out in the new version of 38 C.F.R. § 3.159, a 
claimant must fully cooperate with the VA's efforts to obtain 
records, and in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  The VA has 
made more than reasonable efforts to assist the veteran in 
verifying service stressors, but he has failed to cooperate.

As the record now stands, there is no credible supporting 
evidence to verify service stressors for PTSD, and thus 
service connection for PTSD is not permitted.  38 C.F.R. 
§ 3.304(f).  The preponderance of the evidence is against the 
claim for service connection for PTSD.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

